IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


INELL FOYE,                      : No. 76 MM 2015
                                 :
                 Petitioner      :
                                 :
                                 :
           v.                    :
                                 :
                                 :
THOMAS WILLIAMS - UNIT MANAGER, :
RICH CORY - UNIT COUNSELOR, JOHN :
SIDLER - HEAD OF PSYCHOLOGY      :
DEPT. AND SCI COAL TOWNSHIP,     :
                                 :
                 Respondents     :


                                      ORDER




PER CURIAM

      AND NOW, this 2nd day of July, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.